Title: To James Madison from Daniel Carroll, 29 November 1791
From: Carroll, Daniel
To: Madison, James


My dear Sir
Novr. 29. 1791
I wrote to you a few lines by post respecting the affair of Mr Carrolls House—it is a subject I do not like to dwell on, but prudence dictates that I shou’d make a communication to you confidentially, and to Mr Jefferson if he will be so obligeing as to receive it, of some matters respecting myself, not with a view of injuring any person, but to prevent any being done to myself. You will consider it for that purpose only, if there shou’d be occasion. Mr. Ellicot I am confident had the best intentions, but was disapointed in his expectations. I am, Dr sr. with regard & esteem yr. most Obt Sert.
Danl. Carroll
